DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 11 and 26-27 are objected to because of the following informalities:  
As to claim 6 (dependent on claim 5), the phrase “a first electrode of the output transistor” in line 15 of claim 6 should be changed to “the first electrode of the output transistor” since “first electrode of the output transistor” was previously recited in claim 5.
As to claim 11, the phrase “the number of the first voltage s second electrode pattern signal line” in lines 1-2 of the claim should be changed to “a number of a first voltage  second electrode pattern signal line”. Appropriate correction is required.
As to claim 26, the phrase “one a side” in line 5 of the claim should be changed to “on a side”, in order to be grammatically correct. Appropriate correction is required.
As to claim 27, the phrase “a second electrode of the first capacitor connecting transistor”  in lines 14-15 of the claim should be changed to “the second electrode of the first capacitor connecting transistor”, since “second electrode of the first capacitor connecting transistor” was previously recited in lines 10-11 of the claim. Appropriate correction is required.
As to claim 27, the phrase “the first electrode of the third node control transistor”  in line 21 of the claim should be changed to “a first electrode of the third node control transistor”, since “a first electrode of the third node control transistor” was not previously recited.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-22 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “second electrode pattern signal line” without reciting “first electrode pattern signal line.”  It is unclear how one can have “second electrode pattern signal line” without having “first electrode pattern signal line.”
Claim 11 recites “second capacitor connecting transistor” without reciting “first capacitor connecting transistor”. It is unclear how one can have “second capacitor connecting transistor” without reciting “first capacitor connecting transistor”. 
Claim 12 is rejected based on dependence on claim 11.
Claim 13 recites “fifth connection” without previously reciting “first connection”, “second connection”, “third connection” and “fourth connection”. It is unclear how one can have “fifth connection” without having “first connection”, “second connection”, “third connection” and “fourth connection”.
Claim 14 is rejected based on dependence on claim 13.
Claim 15 is rejected based on dependence on claim 11.

 	Claims 16 and 17 recites “second horizontal plate portion” without reciting  “first horizontal plate portion”. It is unclear how one can have “second horizontal plate portion” without having “first horizontal plate portion”.
 	Claim 17 recites “second vertical plate portion” without reciting  “first vertical plate portion”. It is unclear how one can have “second vertical plate portion” without having “first vertical plate portion”.
  	Claim 18 recites “second conductive connection portion”  and “third conductive connection portion” without reciting “first conductive connection portion”. It is unclear how one can have  “second conductive connection portion”  and “third conductive connection portion” without having “first conductive connection portion.
 	Claim 18 recites “sixth overlap area” without reciting “first overlap area”, “second overlap area”, “third overlap area”, “fourth overlap area” and “fifth overlap area”. It is unclear how one can have  “sixth overlap area” without having “first overlap area”, “second overlap area”, “third overlap area”, “fourth overlap area” and “fifth overlap area”. 
 	Claim 18 recites “sixth via hole” without reciting “first via hole”, “second via hole”, “third via hole”, “fourth via hole” and “fifth via hole”. It is unclear how one can have  “sixth via hole” without having “first via hole”, “second via hole”, “third via hole”, “fourth via hole” and “fifth via hole”.
 	Claim 19 recites “second active pattern” without previously reciting “first active pattern”. It is unclear how one can have “second active pattern” without having “first active pattern”.
 	Claim 20 recites “second capacitor connecting transistor” without previously reciting “first capacitor connecting transistor”. It is unclear how one can have “second capacitor connecting transistor” without having “first capacitor connecting transistor”.

  	Claim 20 recites “seventh overlap area” without reciting “first overlap area”, “second overlap area”, “third overlap area”, “fourth overlap area”, “fifth overlap area” and “sixth overlap area”. It is unclear how one can have  “seventh overlap area” without having “first overlap area”, “second overlap area”, “third overlap area”, “fourth overlap area”, “fifth overlap area” and “sixth overlap area”.
	Claim 20 recites “seventh via hole” without reciting “first via hole”, “second via hole”, “third via hole”, “fourth via hole”, “fifth via hole” and “sixth via hole”. It is unclear how one can have “seventh via hole” without having “first via hole”, “second via hole”, “third via hole”, “fourth via hole”, “fifth via hole” and “sixth via hole”.
 	Claim 21 recites “sixth conductive connection portion” and “seventh conductive connection portion” without reciting “first conductive connection portion”, “second conductive connection portion”,  and “third conductive connection portion”.  It is unclear how one can have “sixth conductive connection portion” and “seventh conductive connection portion” without having “first conductive connection portion”, “second conductive connection portion”,  and “third conductive connection portion”.   	
  	Claim 21 recites “eighth overlap area” without reciting “first overlap area”, “second overlap area”, “third overlap area”, “fourth overlap area”, “fifth overlap area” and “sixth overlap area”. It is unclear how one can have  “eighth overlap area” without having “first overlap area”, “second overlap area”, “third overlap area”, “fourth overlap area”, “fifth overlap area” and “sixth overlap area”.
	Claim 21 recites “eighth via hole” without reciting “first via hole”, “second via hole”, “third via hole”, “fourth via hole”, “fifth via hole” and “sixth via hole”. It is unclear how one can have “eighth via hole” without having “first via hole”, “second via hole”, “third via hole”, “fourth via hole”, “fifth via hole” and “sixth via hole”.
 	Claim 22 recites “eighth conductive connection portion” without reciting “first conductive connection portion”, “second conductive connection portion”, “third conductive connection portion”, “sixth conductive connection portion” and “seventh conductive connection portion”.  It is unclear how one can have “eighth conductive connection portion” without having “first conductive connection portion”, “second conductive connection portion”, “third conductive connection portion”, “sixth conductive connection portion” and “seventh conductive connection portion”.  
  	Claim 22 recites “ninth overlap area” without reciting “first overlap area”, “second overlap area”, “third overlap area”, “fourth overlap area”, “fifth overlap area”, “sixth overlap area” and “eighth overlap area” . It is unclear how one can have  “ninth overlap area” without having “first overlap area”, “second overlap area”, “third overlap area”, “fourth overlap area”, “fifth overlap area”, “sixth overlap area” and “eighth overlap area”.
	Claim 22 recites “ninth via hole” without reciting “first via hole”, “second via hole”, “third via hole”, “fourth via hole”, “fifth via hole”, “sixth via hole” and “eighth via hole”. It is unclear how one can have “ninth via hole” without having “first via hole”, “second via hole”, “third via hole”, “fourth via hole”, “fifth via hole”, “sixth via hole” and “eighth via hole”.
 	Claim 24 recites “ninth conductive connection portion” without reciting “first conductive connection portion”, “second conductive connection portion”,  “third conductive connection portion”, “fourth conductive connection portion”, “fifth conductive connection portion”, “sixth conductive connection portion”, “seventh conductive connection portion” and “eighth conductive connection portion”.  It is unclear how one can have “ninth conductive connection portion” without having “first 
 	Claim 24 recites “tenth overlap area” without reciting “first overlap area”, “second overlap area”, “third overlap area”, “fourth overlap area”, “fifth overlap area”, “sixth overlap area”, “seventh overlap area”, “eighth overlap area” and “ninth overlap area” . It is unclear how one can have  “tenth overlap area” without having “first overlap area”, “second overlap area”, “third overlap area”, “fourth overlap area”, “fifth overlap area”, “sixth overlap area”, “seventh overlap area”, “eighth overlap area” and “ninth overlap area” . 
 	Claim 24 recites “second capacitor” without reciting “first capacitor”. It is unclear how one can have “second capacitor” without having “first capacitor”.
 	Claim 24 recites “tenth via hole” without reciting “first via hole”, “second via hole”, “third via hole”, “fourth via hole”, “fifth via hole”, “sixth via hole”, “seventh via hole”, “eighth via hole” and “ninth via hole”. It is unclear how one can have “tenth via hole” without having “first via hole”, “second via hole”, “third via hole”, “fourth via hole”, “fifth via hole”, “sixth via hole”, “seventh via hole”, “eighth via hole” and “ninth via hole”.
 	Claim 25 recites “third node control transistor” without previously reciting “second node control transistor”. It is unclear how one can have “third node control transistor” without having “second node control transistor”.
 	Claim 25 recites “second capacitor connecting transistor” without previously reciting “first capacitor connecting transistor”. It is unclear how one can have “second capacitor connecting transistor” without having “first capacitor connecting transistor”.

 	Claim 25 recites “fifth conductive portion”, “sixth conductive portion” and “seventh conductive portion” without previously reciting “first conductive portion”, “second conductive portion”, “third conductive portion” and “fourth conductive portion”. It is unclear how one can have “fifth conductive portion”, “sixth conductive portion” and “seventh conductive portion” without having “first conductive portion”, “second conductive portion”, “third conductive portion” and “fourth conductive portion”.
 	Claim 25 recites “fifth channel portion”, “sixth channel portion” and “seventh channel portion” without previously reciting “first channel portion”, “second channel portion”, “third channel portion” and “fourth channel portion”. It is unclear how one can have “fifth channel portion”, “sixth channel portion” and “seventh channel portion” without previously reciting “first channel portion”, “second channel portion”, “third channel portion” and “fourth channel portion”.
 	For purposes of further examination, due to the above rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, the prior art rejection below for the above rejected claims are based as best understood by the Examiner.

 					Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-5, 11-12 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiang et al. (US 10467938 B1).
 	As to claim 1, Xiang et al. teaches a display substrate (col. 1, lines 14-16: display device) , comprising a scan driving circuit (col. 4, lines 4-6: scan driving circuit) and a display area provided on a base substrate (col. 1, lines 20-23: display panel includes sun-pixels), the scan driving circuit comprising a plurality of shift register units (col. 4, lines 4-6: scan driving circuit include a plurality of shift registers) and further comprising a first voltage signal line (CL2 in Fig. 5), a second voltage signal line (CL1 in Fig. 5), a first clock signal line (CK1 in Fig. 5), and a second clock signal line (CK2 in Fig. 5), all of which extend in a first direction (Fig. 5, vertical direction), and the display area comprising at least one driving transistor configured to drive a light-emitting element for display (col. 11, lines 23-27: transistor for controlling the light-emitting of the organic light emitting diode);
 	wherein at least one of the plurality of shift register units comprises an output circuit (M7 in Fig. 3) and a signal output line (OUT in Fig. 3) , wherein the output circuit is coupled to the first voltage signal line (CL2 in Fig. 5;Figs. 3 and 5; col. 4, lines 46-52: second power voltage terminal VGH of each stage of the shift register connected through the second voltage signal line CL2), the second voltage signal line (CL1 in Fig. 5; Figs. 3 and 5; col. 4, lines 46-52: first power voltage terminal VGL of each stage of the shift register connected through the first voltage signal line CL1), and the signal output line (OUT in Figs. 3 and 5), and the signal output line extends in a second direction intersecting the first direction (Fig. 3 shows the OUT line extends in horizontal direction intersecting the vertical direction); and
 	wherein the output circuit comprises a transistor (M7 in Fig. 3) that is provided between the first voltage signal line (CL2 in Fig. 5;Figs. 3 and 5; col. 4, lines 46-52: second power voltage terminal VGH of each stage of the shift register connected through the second voltage signal line CL2) and the second voltage signal line (CL1 in Fig. 5; Figs. 3 and 5; col. 4, lines 46-52: first power voltage terminal VGL of each stage of the shift register connected through the first voltage signal line CL1)

 	As to claim 3, Xiang et al. teaches the display substrate according to claim 1, wherein the signal output line (OUT in Fig. 5) is located between the output circuits in adjacent ones of the shift register units (100 in Fig. 5; col. 7, lines 6-11: transistor M7 electrically connected to output terminal OUT).
 	As to claim 4, Xiang et al. teaches the display substrate according to claim 1, wherein the first voltage signal line (CL2 in Fig. 5) is located on a side of the second voltage signal line (CL1 in Fig. 5) distal to the display area (Fig. 5; col. 9, lines 59-61: output terminal OUT connected to scan line and connected to sub-pixels via the scan line).
 	As to claim 5, Xiang et al. teaches the display substrate according to claim 1, wherein the output circuit comprises an output transistor (M7 in Fig. 3) and an output reset transistor (M8 in Fig. 3), which are arranged along the first direction (Fig. 3, vertical direction);
 	a first electrode of the output reset transistor (M8 in Fig. 3) is coupled to the first voltage signal line (CL2 in Fig. 5;Figs. 3 and 5; col. 4, lines 46-52: second power voltage terminal VGH of each stage of the shift register connected through the second voltage signal line CL2) and a first electrode of the output transistor (M7 in Fig. 3) is coupled to the second voltage signal line  (CL1 in Fig. 5; Figs. 3 and 5; col. 4, lines 46-52: first power voltage terminal VGL of each stage of the shift register connected through the first voltage signal line CL1); and

 	
	As to claim 11, Xiang et al. teaches the display substrate according to claim 1, wherein the 

number of the first voltage s second electrode pattern signal line is one (STV in Fig. 5);
 	
 	the output circuit comprises an output reset transistor (M7 in Fig. 3), and the at least one shift 

register unit further comprises an output capacitor (C1 in Fig. 3) , a first transistor (M1 in Fig. 3), and a 

second capacitor connecting transistor (M2 in Fig. 3) ; and

 	a first electrode of the output reset transistor (M7 in Fig. 3) , a first plate of the output capacitor 

(C1 in Fig. 3), a first electrode of the first transistor (M1 in Fig. 3) , and a first electrode of the second 

capacitor connecting transistor (M2 in Fig. 3) are all coupled to the first voltage signal line (CL2 in Fig. 

5;Figs. 3 and 5; col. 4, lines 46-52: second power voltage terminal VGH of each stage of the shift register 

connected through the second voltage signal line CL2).
 	
  	As to claim 12, Xiang et al. teaches the display substrate according to claim 11, further 

comprising a third voltage signal line (STV in Fig. 5) , wherein the first voltage signal line (CL2 in Fig. 5) is 

located between the second voltage signal line (CL1 in Fig. 5) and the third voltage signal line (STV in Fig. 

5).
As to claim 23, Xiang et al. teaches the display substrate according to claim 1, wherein the scan driving circuit further comprises a third voltage signal line (STV in Fig. 5) which extends in the first direction (vertical direction in Fig. 5);
the second clock signal line is provided between the first clock signal line and the third voltage signal line; or, the first clock signal line is provided between the second clock signal line and the third voltage signal line (the first clock signal line CK1 is provided between the second clock signal line CK2 and the third voltage signal line STV in Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (US 10467938 B1) in view of Kim et al. (US 2006/0022201 A1).
As to claim 26, Xiang et al. teaches the display substrate according to claim 1, wherein the scan driving circuit further comprises a third voltage signal line (STV in Fig. 5), which extends in the first direction (vertical direction in Fig. 5); but does not explicitly disclose an orthogonal projection of the third voltage signal line on the base substrate, an orthogonal projection of the first clock signal line on the base substrate, and an orthogonal projection of the second clock signal line on the base substrate are all located one a side of an orthogonal projection of the shift register unit on the base substrate distal to the display area of the display substrate.
 However, Kim et al. teaches an orthogonal projection of the third voltage signal line (SL4 in Fig. 5) on the base substrate (110 in Fig. 2;[0072]: Signal lines SL and part of the driving circuitry CS are located in the sealant area SA), an orthogonal projection of the first clock signal line (SL2 in Fig. 5) on the base substrate (110 in Fig. 2;[0072]: Signal lines SL and part of the driving circuitry CS are located in the sealant area SA), and an orthogonal projection of the second clock signal line (SL3 in Fig. 5) on the base substrate (110 in Fig. 2;[0072]: Signal lines SL and part of the driving circuitry CS are located in the sealant area SA) are all located one a side of an orthogonal projection of the shift register unit (STj-1 in 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xiang et al. such that an orthogonal projection of the third voltage signal line on the base substrate, an orthogonal projection of the first clock signal line on the base substrate, and an orthogonal projection of the second clock signal line on the base substrate are all located one a side of an orthogonal projection of the shift register unit on the base substrate distal to the display area of the display substrate as taught by Kim et al. in order to reduce gate-driving circuitry malfunctions.
Allowable Subject Matter
Claims  6, 9, and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the claim objection(s) as note in the office action above, and in independent form including all of the limitations of the base claim and any intervening claims.
	As to claim 6, the prior art of record dose not disclose applicant’s claimed invention: “the display substrate according to claim 5, wherein active layers of the output transistor and the output reset transistor are formed by one continuous first semiconductor layer; and the first semiconductor layer and the signal output line are arranged along the first direction, wherein a gate electrode of the output reset transistor comprises at least one output reset gate pattern, the first electrode of the output reset transistor comprises at least one first electrode pattern, and the second electrode of the output reset transistor comprises at least one second electrode pattern; the output reset gate pattern is located between the first electrode pattern and the second electrode pattern, which are adjacent to each other; and the second electrode pattern, the output reset gate pattern, and the first electrode pattern all extend in the second direction intersecting the first direction, or wherein a gate electrode of the output 
 	As to claim 27, the prior art of record does not disclose applicant’s claimed invention: “The display substrate according to claim 5, wherein the scan driving circuit further comprises a third voltage signal line, and the at least one shift register unit further comprises an output capacitor, a first capacitor, a second capacitor, a first transistor, a second transistor, a first capacitor connecting transistor, a second capacitor connecting transistor, a first node control transistor, a second node control transistor, an input transistor, and a third node control transistor; a second electrode of the first transistor is coupled to a second plate of the output capacitor, a first electrode of the first transistor is coupled to the first voltage signal line, and a gate electrode of the first transistor is coupled to a second electrode of the third node control transistor; a first electrode of the second transistor is coupled to a first plate of the first capacitor, a second electrode of the second transistor is coupled to a second electrode of the first capacitor connecting transistor, and a gate electrode of the second transistor is coupled to a gate electrode of the third node control transistor; a gate electrode of the first capacitor connecting transistor and a gate electrode of the second capacitor connecting transistor are coupled to a second plate of the first capacitor, a second electrode of the first capacitor connecting transistor is coupled to the first plate of the first capacitor, and a first electrode of the first capacitor connecting transistor is coupled to the gate electrode of the second transistor; a first electrode of the second capacitor 
a second electrode of the output transistor and a second electrode of the output reset transistor are both coupled to the signal output line.”
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 	As to claim 15, the prior art of record does not disclose applicant’s claimed invention: “the display substrate according to claim 11, wherein an orthogonal projection of the first plate of the output capacitor on the base substrate has a signal line overlap area with an orthogonal projection of the first 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698.  The examiner can normally be reached on Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACY KHOO/Primary Examiner, Art Unit 2624